Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, utilizing for the three-dimensional printer and based on the mapping of the three-dimensional printer native space coordinates to the two-dimensional printer native space coordinates as claimed, a color management protocol of the two-dimensional printer to print a three-dimensional object.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
An explanation of relevance of cited documents can be found in the Written Opinion of the ISR filed 02 June 2020, with the exception of the following documents discussed below Applicant has cited but not provided an explanation of relevance.
Attia (US 20150239270 A1) discloses printing a 3D object using a 3D printer and printing an overlay to the surface of the 3D object with a printer using UV-curable ink and curing the ink with ultraviolet light, thereby providing one or more of increased strength, improved texture, and enhanced color effects or the 3D object (abstract).

Lyu et al (CN 105415679 B) discloses a 3D color printing method including steps that reduce dimension through the printer. The color distribution of a SD model is converted into one dimension from three dimensions. In other words, the color line of the corresponding printing sequence can be converted whereby the color line is printed to a color carrier through traditional printing technology, the carrier is combined with the 3D printing raw material, and the required color of a three-dimensional product is quantified to a rod to be jointly conveyed into a feeding opening for 3D printing. By the adoption of the 32 color printing method, the color carrier is combined with the 3D printing raw material, the color required for 3D printing is provided by a traditional printing machine, and the 3D colored product is printed in a simpler manner with lower cost. See abstract.

Krassenstein highlights the introduction of both a full-color FFF based 3D printer and a consumer stereolithographic DLP 3D printer by OVE utilizing both 3D and 2D inkjet printing technologies allowing the creation of 3D printers which can print in just as many colors as traditional 2-dimensional desktop printer using the familiar CMYK color model to mix and match and create almost any color desired.

Xyzprinting highlights their da Vinci Color FFF desktop 3D printer with true color technology achieved through the combination of inkjet and 3D printing technology. By using CMYK inkjet technology, droplets of ink attach itself to the color-absorbing PLA filament, allowing the da Vinci Color to create prints of various colors by combining the droplets of ink on the filament.

Z Corporation highlight their 3D printers that create a 3D model one layer at a time by spreading a layer of powder and inkjet printing a binder in the cross-section of a part, repeating until every layer is printed and the part is complete. These 3D printers operate like a 2D desktop inkjet printer, allowing for the use of multiple print-heads to support full-color printing with dramatic increases in speed. Full, 24-bit color capabilities use colored binder materials (cyan, magenta, and yellow, just like a 2D printer) to produce millions of distinct colors. Full-color printing allows the addition of annotations, engineering labels and texture maps. Introduction of their HD3DP (High-Definition 3D Printing) capabilities also supports the production of models having complex geometries and small, detailed features.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maestro-Garcia et al (US 20210382666 A1) disclose generating color space mappings using a two-dimensional (2D) printing system such as inkjet or digital offset printer, or a three-dimensional (3D) printing system. This published application by the same assignee was effectively filed after the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
03 June 2022